— Judgment unanimously affirmed. Memorandum: Defendant was convicted of the attempted robbery and murder of Wallie Howard, a Syracuse police officer, who was posing as a drug purchaser in an undercover buy-bust operation. Defendant was also convicted of assault involving another victim. We reject defendant’s argument that the trial court erred by refusing to give a circumstantial evidence charge in relation to the murder and attempted robbery counts. Where "the circumstances surrounding the crime were established by direct proof in the form of the prosecution witnesses’ testimony, and the inferences to be drawn therefrom were clear, strong and logical”, a circumstantial evidence charge is not required (People v Schermerhorn, 125 AD2d 729, 731, lv denied 69 NY2d 955; see also, People v Barnes, 50 NY2d 375, 380-381). Here, eyewitness testimony placed defendant on the scene, walking toward Howard’s vehicle immediately before the shooting, and an-